


117 SRES 332 IS: Honoring the Centers for Disease Control and Prevention on the 75th anniversary of its establishment and expressing deep gratitude on behalf of the people of the United States to the scientists, disease detectives, career civil servants, and support staff at the Centers for Disease Control and Prevention for their dedication to protecting the health, safety, and security of the United States and to strengthening public health in the United States and abroad.
U.S. Senate
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 332
IN THE SENATE OF THE UNITED STATES

July 30, 2021
Mr. Ossoff (for himself and Mr. Warnock) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions

RESOLUTION
Honoring the Centers for Disease Control and Prevention on the 75th anniversary of its establishment and expressing deep gratitude on behalf of the people of the United States to the scientists, disease detectives, career civil servants, and support staff at the Centers for Disease Control and Prevention for their dedication to protecting the health, safety, and security of the United States and to strengthening public health in the United States and abroad.


Whereas the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), based in Atlanta, Georgia, was established by the United States Government on July 1, 1946, initially to prevent the spread of malaria in the United States, and soon became the premier public health agency of the United States; Whereas, because medical epidemiologists were scarce in the United States prior to the establishment of the CDC, disease surveillance became the cornerstone of the mission of service of the CDC to the States;
Whereas, since 1946, the scientists, disease detectives, career civil servants, and support staff of the CDC have worked every day to combat diseases like malaria, yellow fever, smallpox, polio, influenza, and Ebola; Whereas the Epidemic Intelligence Service of the CDC has trained disease detectives at home and abroad, producing some of the top epidemiologists in the world;
Whereas the CDC has played a vital role in implementing high-profile and innovative programs, including the President’s Malaria Initiative, the President’s Emergency Plan for AIDS Relief, and the Global Health Security Agenda, helping save millions of human lives; Whereas the staff of the CDC were instrumental in global efforts to effectively eradicate smallpox in 1980 and are currently working to eliminate polio worldwide;
Whereas the CDC has spent decades building public health infrastructure and capacity around the world to detect, respond to, and contain outbreaks of deadly diseases like Zika and Ebola; Whereas the CDC assisted with disaster relief in Haiti, partnering with the Haitian public health ministry to respond to the cholera outbreak after the devastating 2010 earthquake;
Whereas the CDC has an established record of working to improve access to cancer screenings and treatment, prevent child malnutrition, protect workers, reduce developmental disabilities and birth defects, prevent injuries, and protect the public from dangerous environmental exposures; Whereas the National Asthma Control Program of the CDC funds programs for States, schools, and nongovernmental organizations to help train professionals and educate people living with asthma and their families;
Whereas the CDC has worked to end the opioid overdose crisis by funding efforts to improve data collection about opioid use and implement evidence-based strategies to save lives; Whereas a core principle of public health is that every person should be able to reach his or her full health potential, and the CDC seeks to remove barriers to health linked to race or ethnicity, education, income, location, or other social factors, including vital work to improve health equity;
Whereas the CDC employs more than 23,000 employees around the world, supporting the agency's 24/7 mission of saving lives and protecting people from health threats; Whereas political leaders of the United States should support and empower the public health experts at the CDC and other leading national health agencies to guide with science during public health crises; and
Whereas the strength and efficacy of the public health system of the United States and the response of the United States to the COVID–19 pandemic depends upon the leadership, expertise, and professionalism of the CDC staff who continue working tirelessly to fight COVID–19 and provide science-based guidance to protect families and save lives in the United States: Now, therefore, be it  That the Senate—
(1)recognizes the 75th anniversary of the Centers for Disease Control and Prevention (referred to in this resolution as the CDC); (2)declares its deep gratitude on behalf of the people of the United States to the scientists, disease detectives, career civil servants, and support staff at the CDC for their dedication to fighting diseases and working every day to combat the COVID–19 pandemic;
(3)urges Federal agencies, State and local governments, and organizations nationwide to study and incorporate the evidence-based public health guidance and recommendations provided by the CDC; (4)expresses its confidence in the scientific method, evidence-based policymaking, and the medical and public health professions, including the scientific field of epidemiology; and
(5)honors the contributions of the CDC staff for their leadership and dedicated public service to protecting the health, safety, and security of the United States, and to strengthening public health in the United States and abroad.   